Citation Nr: 0532774	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for a bilateral foot 
strain, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
strain, with early arthritis, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for a right knee 
strain, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for plantar warts, 
currently rated as 10 percent disabling.
 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1980 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Service connection for each of the 
issues on appeal was granted by a March 2000 rating decision.    

The issues of entitlement to an increased rating for 
osteoarthritis of the lumbar spine and entitlement to an 
increased rating for a bilateral foot strain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by a normal range of motion and early arthritis; 
it is not productive of recurrent subluxation or lateral 
instability.  

2.  The veteran's service-connected right knee disability is 
manifested by a normal range of motion and early arthritis; 
it is not productive of recurrent subluxation or lateral 
instability.  

3.  The veteran's service-connected plantar warts disability 
is primarily manifested by complaints of tenderness in the 
plantar warts; there is no exudation or itching, extensive 
lesions, or marked disfigurement; nor is at least 20 percent 
of the entire body or at least 20 percent of exposed areas 
affected; and there is no evidence of systemic therapy.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Part 
4, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 
(2005).

3.  The criteria for a rating in excess of 10 percent for 
plantar warts have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.118, DC 7806 (2002 and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: post-
service military treatment records; VA treatment records; a 
June 2002 VA examination report (conducted by QTC Medical 
Services); the veteran's assertions; and, private treatment 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

				I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

The normal range of knee flexion and extension is 0 degrees 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2005).  The 
normal range of the wrist is 0 degrees to 70 degrees of 
dorsiflexion, 0 degrees to 80 degrees of palmar flexion, 0 
degrees to 45 degrees of ulnar deviation, and 0 degrees to 20 
degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I 
(2005).    

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2005).

					A.  Knees

The veteran's service-connected right and left knee 
disabilities are each currently rated as 10 percent disabling 
under Diagnostic Code (DC) 5260.   

The relevant medical evidence includes an October 1999 report 
of X-rays which stated that there was mildly increased 
radiotracer activity in the patellae, likely representing 
bilateral patellofemoral joint degenerative disease.  This 
was stated to be more prominent in the left than the right.  
The knees were otherwise unremarkable.  

A February 2000 VA examination report stated that the veteran 
had degenerative joint disease of the left and right knee.  
There was no heat, edema, redness, drainage, abnormal 
movement, instability, etc.  Range of motion of the right 
knee was 0 degrees to 115 degrees, with stiffness throughout 
motion, and range of motion of the left knee was 0 degrees to 
120 degrees, also with stiffness throughout motion.  Drawer 
and McMurray's tests were negative bilaterally.  It was 
stated that X-rays showed a normal right knee and a normal 
left knee.  The diagnosis was left and right knee strain with 
subjective complaints, objective limitation of motion on 
physical examination, and normal X-rays.  It was stated that 
there was minimal/mild functional limitation.  

A June 2002 VA examination report (conducted by QTC Medical 
Services) noted that the veteran complained of locking and 
pain in the left and right knees that occurred four to six 
times a year and swelling that occurred one to two times a 
year.  The veteran reported that such could last for days.  
Upon physical examination, the examiner listed the normal 
range of motion, which is 0 degrees to 140 degrees, and 
stated that the appearance of the knee joints was within 
normal limits, bilaterally.  The examiner stated that the 
range of motion of both knees was not additionally affected 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Drawer and McMurray tests were within normal 
limits bilaterally.  Reflexes were 2+ in the knees 
bilaterally.  It was stated that right knee X-rays showed 
decreased joint space medially, consistent with early 
arthritis.  Left knee X-rays were stated to show decreased 
joint space medially, consistent with early arthritis, mild.  
The diagnosis for the left knee was subjective tender range 
of motion and objective decreased joint space medially, 
consistent with early arthritis.  The diagnosis for the right 
knee was subjective tender range of motion by history and 
objective decreased joint space medially, consistent with 
early arthritis on X-ray.  

Again, the veteran's left and right knees are each rated as 
10 percent disabling under DC 5260.  The Board notes that 
there is X-ray evidence of arthritis in both the right and 
left knee.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability.  Specifically, for a knee 
disability rated under DC 5257 (not based on limitation of 
motion) to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).   

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.     

The Board finds that the evidence does not show that either 
the veteran's right or left knee disability is productive or 
recurrent subluxation or lateral instability under DC 5257.  
In this regard, the June 2002 examination report did not show 
that there was either subluxation or lateral instability.  It 
was reported that both the drawer test and McMurray test were 
within normal limits bilaterally.  Moreover, the February 
2000 VA examination report specifically stated tat there was 
no instability of the knees and also reported negative drawer 
and McMurray tests.  Therefore, the Board finds that a rating 
for either knee under DC 5257 is not warranted.  

The Board notes that DC 5010, traumatic arthritis, directs 
that the evaluation be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is not compensable under the appropriate 
diagnostic codes, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

As stated above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 0 percent 
rating is warranted when flexion is limited to 60 degrees and 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees and extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees and extension is 
limited to 15 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees and extension is limited to 
20 degrees.  In this case, the February 2000 VA examination 
report listed the range of motion of the right knee as 0 
degrees to 115 degrees and range of motion of the left knee 
as 0 degrees to 120 degrees.  Additionally, the June 2002 
examination report did not list any limitation of motion of 
either knee.  Therefore, based on the foregoing, the criteria 
for a higher rating for either knee under either DC 5260 or 
DC 5261 have not been met.  

The Board notes that separate ratings under DC 5260 (leg, 
limitation of flexion) and DC 5261 (leg, limitation of 
extension), both currently codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).  However, based on the evidence 
of record, such is not warranted; the evidence does not show 
that the veteran has limitation of extension of either the 
left or right knee.       

The Board acknowledges the veteran's subjective complaints of 
bilateral knee pain, as VA is required to take pain symptoms 
into account to the extent these symptoms are supported by 
adequate pathology, in ratings involving limitation of range 
of motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  However, it was stated in the June 
2002 examination report that the veteran's range of motion 
the knees was not additionally affected by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Based on the 
above, the Board finds that the objective evidence does not 
show that the veteran's right or left knee conditions have 
limitation of motion warranting a rating in excess of 10 
percent even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.      

A higher rating for either the right or left knee is not 
available under any other diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, 
DC 5258, a 20 percent disability evaluation is granted for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain, and effusion into the joint.  This is the 
only rating listed for this diagnostic code.  Here, there is 
no evidence of such a condition of either the veteran's right 
or left knee.  Therefore, consideration under this diagnostic 
code would be inappropriate.   Additionally, there is no 
evidence of ankylosis of either knee.  Therefore, a rating 
under DC 5256 would be inappropriate.    

Accordingly, the Board concludes that a rating in excess of 
10 percent for either the service-connected right or left 
knee disabilities is not warranted.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  



				B.  Plantar Warts

The veteran's service-connected plantar warts disability is 
currently rated as 10 percent disabling under DC 7806.

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See 67 FR 49,596 (July 31, 2002).  
In keeping with VA practice and appropriate precedent, the 
rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See VAOPGCPREC 7-
03 (2003).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

The statement of the case (SOC) listed both the old and new 
skin rating criteria and the supplemental statement of the 
case (SSOC) listed the new skin rating criteria.  As such, it 
is clear that the veteran has been apprised of the change in 
the regulations.  

The veteran's condition has been evaluated under DC 7806.  
Under the old rating criteria, a 0 percent rating was 
warranted if there was slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating was warranted if there was 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for eczema if there was constant exudation or itching with 
extensive lesions or marked disfigurement.  The highest 
rating, of 50 percent, was warranted if there was ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant.  38 C.F.R. 
§ 4.118, DC 7806 (2002).

The new rating criteria under DC 7806 provide a 0 percent 
rating for skin disabilities that affect less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
and no more than topical therapy required during the past 12-
month period.  A 10 percent rating is warranted if at least 5 
percent but less than 20 percent of the entire body or at 
least 5 percent but less than 20 percent of exposed areas 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent rating is warranted under the new 
criteria if the eczema affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  Lastly, a 60 percent rating is warranted under the 
new criteria if more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2005).

Here, the February 2000 VA examination report noted that the 
veteran complained of constant pain on the bottom of his feet 
and that whenever he stood on his feet and put pressure over 
the areas with the plantar warts it caused severe pain.  Upon 
physical examination, there were many tender plantar warts on 
both feet.  It was stated that X-rays showed normal right and 
left feet.  The diagnosis was plantar warts with mild 
functional limitation.  

The June 2002 examination report noted the veteran described 
itching, crusting, shedding, and callous-type formation that 
was constant.  The area did not involve any area exposed to 
the sun and it was noted that the veteran was not taking any 
medications for his condition.  Upon physical examination, it 
was stated that there were multiple warts appreciated on the 
left plantar heel.   

A December 2002 private medical report noted that the veteran 
complained of plantar warts on the left heel, which had been 
present for several years.  Upon dermatological examination, 
the veteran had punctate lesions on the plantar aspect of the 
left heel, numerous areas measuring 1-2mm in diameter, which 
were mildly painful.  There were also mild petechial areas in 
the center, but otherwise within normal limits.  Upon 
orthopedic examination, the veteran had pain with palpation 
on the center portion of the heels extending into the fascia.  
The assessment included plantar fasciitis and verrucous 
lesions on the left heel.

An April 2004 private medical report noted that the veteran 
complained of pain from plantar warts on the left foot.  

Based on the foregoing, the Board finds that the objective 
medical evidence does not show that the veteran's condition 
warrants a rating in excess of 10 percent under the old skin 
rating criteria.  Notwithstanding the veteran's subjective 
complaints, the objective medical evidence does not show 
constant exudation or itching.  Nor has the condition been 
characterized by extensive lesions or marked disfigurement.  
Thus, the Board finds that the veteran's symptoms do not rise 
to the level required for a rating in excess of 10 percent 
under the old rating criteria.  38 C.F.R. §  4.118, DC 7806 
(2002).  

With regard to the new rating criteria, the objective 
evidence does not show that the areas affected by this 
condition constituted at least 20 percent of the entire body 
or that at least 20 percent of exposed areas were affected.  
Furthermore, the record does not show intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  38 C.F.R. § 4.118, DC 7806 (2005).  In this regard, 
it was noted in the June 2002 examination report that the 
veteran was not taking any 


medications for his condition.  Accordingly, the evidence 
does not warrant a rating in excess of 10 percent under the 
new skin rating criteria.  Therefore, the veteran's claim 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2004 letter informed the 
appellant that, in order to establish entitlement to an 
increased rating for his service-connected conditions, the 
evidence needed to show that the conditions had gotten worse.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA 


shall indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  Id.
  
Here, the March 2004 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the November 2003 SOC reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 


must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, although the March 2004 VCAA notice letter sent to the 
veteran did not specifically request that the veteran provide 
VA with any evidence in his possession that was pertinent to 
the claims on appeal, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the SOC 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notice letter, combined with the SOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that additional evidence was received 
subsequent to the November 2004 supplemental statement of the 
case.  However, in November 2005, a waiver of AOJ 
consideration of this additional evidence, signed by the 
veteran, was received.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  

An increased rating for plantar warts is denied.  


REMAND

The Board notes that the veteran's last examination was in 
June 2002.  In this regard, the veteran indicated in his VA 
Form 9, received in January 2004, that his service-connected 
back condition had worsened since the June 2002 examination.  
Specifically, he referenced a July 2003 MRI and indicated 
that those findings had not been previously revealed.  

Additionally, the veteran indicated in the VA Form 9 that his 
service-connected bilateral foot strain had worsened.  This 
disability is currently rated as 10 percent disabling under 
Diagnostic Code 5299-5276.    

Accordingly, the Board has determined that the veteran should 
be afforded VA examinations in order to assess the current 
nature and severity of his service-connected back condition 
and service-connected bilateral foot strain.  

It is noted that during the pendency of this appeal VA has 
amended its Schedule for Rating Disabilities, 38 C.F.R. Part 
4, by revising that portion of the Musculoskeletal System 
that addresses disabilities of the spine.  The effective date 
of this amendment is September 26, 2003.  Furthermore, the 
rating criteria under Diagnostic Code 5293, intervertebral 
disc syndrome, changed effective September 23, 2002.  The 
November 2004 supplemental statement of the case (SSOC) did 
provide the new spine rating criteria, however, the veteran 
has not been informed of the new rating criteria for 
intervertebral disc syndrome.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for VA 
orthopedic and neurological examinations 
in order to ascertain the nature and 
severity of his service-connected low 
back disability.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
All signs and symptoms of his low back 
disability should be described in detail, 
including any signs and symptoms present 
that would be necessary for rating 
intervertebral disc syndrome under the 
old and new rating criteria.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  

The neurologist should be requested to 
report all chronic neurologic 
manifestations of the veteran's service-
connected low back disability, to include 
specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, 
sensory loss, body part dysfunction, 
etc.) with reference to the nerve(s) 
affected.  
  
Additionally, the doctors should discuss 
the total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  

The claims folder and a copy of this 
remand must be made available to the 
examiners prior to the examination for 
review.  Such review should be indicated 
on the examination report.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
current severity of his service-connected 
bilateral foot strain.  All appropriate 
tests, including X-rays, should be 
conducted.  All findings should be 
reported in detail.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.  Such review 
should be indicated on the examination 
report.          

3.  Readjudicate the claims on appeal 
with consideration being given to both 
the new and old criteria for the spine, 
to include the old and new criteria for 
evaluating intervertebral disc syndrome.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided an SSOC 
which covers all evidence received since 
issuance of the last SSOC and which 
adequately informs the veteran of the new 
criteria for evaluating his back 
disability (including intervertebral disc 
syndrome).  An appropriate period of time 
should be allowed for response.    
      
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


